Citation Nr: 1207821	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to in-service exposure to toxic chemicals.  

2.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to toxic chemicals.  

3.  Entitlement to service connection for a heart disorder, to include as secondary to in-service exposure to toxic chemicals.  

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to in-service exposure to toxic chemicals.  

5.  Entitlement to service connection for fibromyalgia, to include as secondary to in-service exposure to toxic chemicals.  

6.  Entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment, to include as secondary to in-service exposure to toxic chemicals.  

7.  Entitlement to service connection for a disability involving the lungs that is separate and apart from the service-connected obstructive lung disease, including, but not limited to chronic bronchitis, dyspnea and/or asthma, to include as secondary to in-service exposure to toxic chemicals.  

8.  Entitlement to an effective date prior to April 21, 2000, for the grant of service connection for obstructive lung disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2005 and December 2008 by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

The August 2005 rating decision, issued by the Appeals Management Center (AMC) Resource Unit in Bay Pines, Florida, granted service connection for mild obstructive lung disease and assigned a 10 percent disability rating effective from March 22, 2004.  The Veteran disagreed with the initial 10 percent rating assigned, and his notice of disagreement (NOD) was timely received at the RO in February 2006.  Before a statement of the case (SOC) was issued, the RO in Atlanta, Georgia, issued another rating decision in January 2007.  In that decision, the Atlanta RO determined that the August 2005 rating decision contained clear and unmistakable error (CUE) with regard to the initial disability rating and effective date assigned for the service-connected obstructive lung disease.  In so doing, the Atlanta RO assigned an initial disability rating of 30 percent for the service-connected obstructive lung disorder and determined that the proper effective date for the grant of service connection and initial rating was April 21, 2000.  The RO then issued a statement of the case on the same day, confirming and continuing an initial disability rating of 30 percent for the service-connected obstructive lung disorder.  The SOC did not address the issue of effective date.  Notice of the January 2007 rating decision was provided to the Veteran on February 8, 2007.  

The Veteran's VA Form 9, substantive appeal to the Board was received at the RO in March 2007.  The Veteran requested a personal hearing.  

In a statement received at the RO on February 7, 2008, the Veteran requested entitlement to benefits dating back to his date of discharge in April 1979.  This request can only be construed to mean that the Veteran disagreed with the effective date assigned for the grant of service connection for the obstructive lung disorder, and that he requested an earlier effective date.  The ROs receipt of this request, February 7, 2008, was one year to the day after the Veteran received notice of the January 2007 rating decision by which the initial rating and effective date for the service-connected obstructive lung disease were revised based on clear and unmistakable error.  Thus, the Veteran effectively and timely initiated an appeal as to the issue of entitlement to an earlier effective date for the service-connected obstructive lung disease.  

In the February 2008 statement, the Veteran also submitted additional claims of service connection for various disabilities he asserts are related to the in-service exposure to toxic chemicals, as listed on the cover page of this decision.  
Meanwhile, the Veteran was scheduled for a VA examination in conjunction with his claim for an initial disability rating in excess of 30 percent for the service-connected obstructive lung disease.  The record reflects that the Veteran failed, without good cause, to report to the examination.  A VA employee contacted the Veteran to inquire whether the Veteran still desired a hearing.  The Report of Contact, dated in December 2008 indicates that the Veteran no longer desired a hearing and wished to withdraw from appellate status the issue of entitlement to an initial rating in excess of 30 percent for the service-connected obstructive lung disease.  A handwritten note from the Veteran, dated in November 2008, but not associated with the claims file until after the December 2008 Report of Contact, confirms that the Veteran withdrew his request for a Board hearing and no longer wished to address the increased rating issue.  The Veteran has since reiterated that this issue is not for consideration.  The withdrawal was effective upon submission to the RO in December 2008 and the Board will therefore not address the issue further.  See 38 C.F.R. § 20.204 (2011).    

In December 2008, the RO in Atlanta, Georgia issued a rating decision denying the Veteran's claims of service connection for "chronic abnormal sleep study", a heart disorder, peripheral neuropathy, chronic headaches, chronic bronchitis, chronic dizziness, chronic fatigue, hypertension, fibromyalgia, dyspnea and asthma, all claimed as secondary to in-service exposure to toxic chemicals.  In addition, the December 2008 rating decision also confirmed and continued the 30 percent rating assigned for the service-connected obstructive lung disorder.  

The Veteran disagreed with the December 2008 rating decision, and his NOD with that determination was received at the RO in December 2008.  

In April 2009, the Veteran testified at a personal hearing before a DRO at the RO.  At the hearing, the Veteran raised the issue of clear and unmistakable error in the RO's 1979 rating decision that denied service connection for a pulmonary disorder.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

In April 2009, the Veteran submitted a claim of service connection for depression.  

In August 2009, the RO issued an SOC as to the issues of entitlement to service connection for "chronic abnormal sleep study", a heart disorder, peripheral neuropathy, chronic headaches, chronic bronchitis, chronic dizziness, chronic fatigue, hypertension, fibromyalgia, dyspnea and asthma, all claimed as secondary to the in-service exposure to toxic chemicals.  The Veteran's VA Form 9, substantive appeal to the Board, as to these issues, was received at the RO in August 2009.  The Veteran requested a Board hearing.  

In a February 2010 rating decision, issued by the Atlanta RO, service connection for depression was granted, and an initial 30 percent rating was assigned, effective from April 23, 2009.  In that same rating decision, the RO also confirmed and continued the 30 percent rating assigned for the service-connected obstructive lung disease; confirmed and continued the 10 percent rating assigned for the service-connected urticaria with angioedema; and, denied entitlement to a TDIU.  

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VAs Central Office in Washington, DC.  A transcript of the hearing is of record.  

The issues on appeal have been recharacterized and/or reorganized as reflected on the cover page of this document for purposes of clarity and to provide better organization in an attempt to more specifically reflect the Veteran's intentions.

The issues of entitlement to service connection for hypertension, heart disorder, peripheral neuropathy, fibromyalgia, a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment; and, a disability involving the lungs that is separate and apart from the service-connected obstructive lung disease, including, but not limited to chronic bronchitis, dyspnea and/or asthma, all of which are claimed as secondary to the in-service exposure to toxic chemicals, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to an effective date prior to April 21, 2000 for the grant of service connection for obstructive lung disease is also remanded to the AMC.


FINDING OF FACT

The evidence of record establishes that headaches were shown during service and have continued since that time; and, that it is at least as likely as not that the Veteran's headaches are, at least in part, the result of in-service chemical exposure.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The grant of service connection for headaches constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

The Veteran seeks service connection for headaches.  The Veteran asserts that he developed a headache disability as a result of in-service exposure to toxic chemicals.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) confirm that the Veteran was treated for headaches during service on numerous occasions.  The STRs also reveal that the Veteran had a pre-existing cervical spine fracture injury, but there is no indication on the Veteran's 1969 entrance examination of any pre-existing headache disorder.  During service, the Veteran complained of headaches, which were ultimately thought to be related to exposure to chemicals in service, and were eventually diagnosed as migraines.  

A July 1972 STR notes a provisional diagnosis of headaches with unknown etiology.  The Veteran had been complaining of chronic headaches for 6 months.  Other STRs from 1972, particularly in April of that year, note headache complaints, with the onset about four months earlier.  

In January 1974, the Veteran was sent for a neurology consult because of headache complaints.  The pre-existing cervical fracture was noted, but it was also noted that the headaches did not start until 1972.  The impression was vascular headaches, possibly related to fumes.

A September 1974 STR notes a two-year history of being seen by a neurologist for headaches with no success.

A January 1975 STR notes that the Veteran's headaches resolved after reassignment from an area infected with toxic fumes and solvents.  Permanent reassignment was recommended.  One of the Veteran's in-service health care providers prepared a memorandum for his file noting that he had examined the Veteran for headaches and found x-ray evidence of an old compression fracture of the cervical vertebra.  Additionally, the examiner wrote, another etiology for the headaches, however, was noted-fumes and cleaning solvent exposure; and, actual separation from the same resulted in relief of symptoms.  The examiner continued, "It is my impression that the fumes probably play a role in the origin of his headaches and permanent reassignment is suggested to an area devoid of such conditions."  

An August 1976 STR notes that the neurology department continued to recommend that the Veteran be assigned to duty where he would not be exposed to anymore solvents, diesel fumes, etc.  

Another August 1976 STR notes that the Veteran was separated from the fumes, diesel engines and gasoline products with resolution of the headaches.

Personnel records from 1976 show that the Veteran was reassigned when it was determined that his exposure to chemical fumes was making him ill.

However, a March 1979 STR notes complaints of blurred vision and bitemporal headache for 10-12 hours.  The impression was atypical migraine.  

Another March 1979 STR notes complaints of headaches, dizziness and shortness of breath.  The assessment was a toxic chemical sensitivity.  Another entry on the same page also noted that the Veteran was exposed to toxic chemicals in service, but opined that the Veteran's headaches were migraine in nature.  

In sum, the STRs reveal that the Veteran began to have headaches in early 1972.  Examiners opined that the headaches were probably caused by his exposure to toxic chemicals, diesel fuel and gasoline, and recommended reassignment away from these fumes.  Upon reassignment, it appeared that the Veteran's headaches resolved; however, in March 1979, the Veteran was still complaining of headaches, and he was diagnosed with migraines and chemical sensitivity.  

Post-service medical records establish a continuity of symptoms since service.  A January 1986 VA medical record, for example, notes reports of bad headaches.  A March 1993 VA medical record notes the Veteran's reports of severe headaches since the early 1970's.  July 1993 VA medical records note diagnoses of atypical headache and probable migraine headache.  VA outpatient records from 2002 also note continued complaints of migraine headaches.  

In a January 2008 statement, one of the Veteran's treating VA physicians noted that the Veteran was being treated for COPD, HTN (hypertension), CAD (coronary artery disease), arthritis, fibromyalgia, headaches, dyslipidemia, sleep apnea and neuropathy.  The physician opined that the Veteran's fibromyalgia and chronic pain issues were as likely as not related to his exposure to chemicals while in the Navy.  Presumably, the physician was referring to the Veteran's headache pain, among other pain issues, as part of the Veteran's "chronic pain issues."  

The criteria for establishment of service connection for a chronic headache disability are met in this case.  The STRs note the onset of headaches in 1972, during service.  At first, the etiology was unclear, but later during service, a physician opined that the Veteran headaches were the result of exposure to toxic chemicals and fuels.  The Veteran was thereafter reassigned to an area where he would no longer be exposed to the chemicals, and for a short time, the headaches appeared to subside.  However, and critically, the STRs then show that the headaches did not go away just because he was removed from the toxic chemicals and fumes.  Specifically, the STRs show complaints of headaches in 1979, and the Veteran was diagnosed with migraines at that time, which was prior to discharge.  

Thus, regardless of the cause, the Veteran was diagnosed with migraines in service, which have continued since that time.  The post-service records and the Veteran's statements which are considered credible, competent and probative, show continuity of symptoms, as noted above, and in January 2008, a treating physician opined that the Veteran's chronic pain, which presumably includes headache pain, is related to the in-service exposure to toxic chemicals and fuels.  

Given the opinion in service, the January 2008 opinion, the evidence of in-service onset of headaches, and, continuity of symptoms since service, all doubt is resolved in favor of the Veteran and the criteria are met for establishing service connection for headaches.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for headaches is warranted.  


ORDER

Service connection for chronic headaches is granted.  


REMAND

In addition to headaches, the Veteran maintains that service connection is warranted for hypertension, heart disorder, peripheral neuropathy, fibromyalgia, a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment; and, a disability involving the lungs that is separate and apart from the service-connected obstructive lung disease, including, but not limited to chronic bronchitis, dyspnea and/or asthma, all of which are claimed as secondary to in-service exposure to toxic chemicals.

The Veteran's STRs reveal various complaints of chest pain, shortness of breath, dizziness, bronchitis and the like.  Significantly, a review of the STRs shows that the Veteran had what examiners thought to be a viral syndrome, or cold symptoms, numerous times during service.  At that time, no health care professional ever considered whether the Veteran had a systemic chronic condition due to exposure to toxic chemicals and fuels, and the Veteran's ultra-sensitivity thereto; however, ultimately, it was established that the Veteran has a lung disorder related to in-service toxic chemical exposure.  In this regard, however, it is unclear from the record whether the Veteran has a current heart disability, hypertension, fibromyalgia, or other claimed disability that had its onset in service, or is otherwise related to toxic chemical exposure in service.  Additionally, it is also unclear whether the Veteran has separate residual disability as a result of the in-service bronchitis and/or whether the Veteran's current complaints of shortness of breath and dizziness are a manifestation of the already service-connected obstructive lung disorder or some other disability, and if so, whether service connection is warranted for a pulmonary disability separate and apart from the service-connected obstructive lung disorder.  A comprehensive medical examination is necessary to resolve these issues.  

It is recognized that the examiner in January 2008 opined that there was a relationship between the Veteran's fibromyalgia and his exposure to toxic chemicals; however, there is no rationale provided for this opinion.  Given that fibromyalgia was not shown during service or within the first post-service year, there is no continuity of symptoms in this regard, and as a result, the opinion carries no probative value without any rationale to support it.  

With regard to the hypertension, for example, the Veteran reports that his hypertension began during service (see VA outpatient records from 1993) or is related to his exposure to toxic chemicals in service.  A medical examination with opinion is necessary to resolve these questions.  

Similarly, there is evidence in service of complaints of chest pain with shortness of breath.  It is unclear whether the Veteran's chest pain and/or shortness of breath in service related to a separate heart disorder or whether they were/are part and parcel of the lung disorder which has been service connected.  This too, must be addressed by a medical examiner, to include whether the Veteran has chronic bronchitis and/or chronic asthma which are separate and apart from the obstructive lung disorder.  

Likewise, the Veteran asserts that he has a chronic sleep impairment and/or sleep apnea, peripheral neuropathy and chronic fatigue as a result of his exposure to in-service chemicals.  Once again, these are questions to be addressed by a medical professional.  

Finally, as noted in the Introduction Section above, the Veteran disagreed with the assignment of April 21, 2000, as the effective date for the grant of service connection for obstructive lung disease.  Notice of the January 2007 rating decision that assigned this effective date was provided to the Veteran on February 8, 2007.  In a statement received at the RO on February 7, 2008, the Veteran requested entitlement to benefits dating back to his date of discharge in April 1979.  In essence, the Veteran was disagreeing with the effective date assigned and is requesting an earlier effective date for the grant of service connection for the obstructive lung disorder.  This request, received on February 7, 2008, came one year to the day after the Veteran received notice of the January 2007 rating decision by which the initial rating and effective date for the service-connected obstructive lung disease were revised based on clear and unmistakable error.  Thus, the Veteran has effectively and timely appealed the effective date assigned for the service-connected obstructive lung disease.  To date, the RO has not issued an SOC addressing this issue.  The Veteran subsequently addressed the issue again in similar statements, but the RO dismissed these statements finding that any such NOD was not timely.  This is incorrect, as a timely NOD was received on February 7, 2008.  

As such, the RO is now required to send the veteran a statement of the case as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all VA treatment records dated since May 2011 and any additional private treatment records identified by the Veteran that have not already been associated with the file that are pertinent to his claims of service connection.  

2.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of any diagnosed pulmonary disability other than the service-connected obstructive lung disease, to include asthma, chronic bronchitis and any disability manifested by shortness of breath.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current pulmonary disability other than the already-service-connected obstructive lung disability.  Then, the examiner is requested to opine as to whether any such additional disability, at least as likely as not (50 percent probability or greater) had its onset during service, is related to service including exposure to chemicals therein, or manifested within the first post-service year.   

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his description of symptoms during service and thereafter.  Based on the Veteran's statements and other evidence of record, the Board has conceded that the Veteran is chemical/fuel sensitive, but also notes that the record reflects a long history of smoking.

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Schedule the Veteran for a VA cardiology examination to determine the current nature and likely etiology of any diagnosed cardiac disability and hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current cardiac disability.  Then, the examiner is requested to opine as to whether any such cardiac disability, at least as likely as not (50 percent probability or greater), had its onset during service, is related to service including exposure to chemicals therein, or manifested within the first post-service year.   The examiner is also requested to opine as to whether hypertension, at least as likely as not (50 percent probability or greater), had its onset during service, is related to service including exposure to chemicals therein, or manifested within the first post-service year.   

Importantly, the examiner's opinion should consider the Veteran's STRs which show numerous complaints of dizziness, shortness of breath and chest pain.  Additionally, the examiner should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  Based on the Veteran's statements and other evidence of record, the Board has conceded that the Veteran is chemical/fuel sensitive, but also notes that the record reflects a long history of smoking.

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Schedule the Veteran for the appropriate VA examination(s) to determine the current nature and likely etiology of any diagnosed fibromyalgia, peripheral neuropathy, and/or chronic fatigue disability, including but not limited to sleep apnea and chronic fatigue syndrome.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current fibromyalgia, sleep apnea and/or chronic fatigue syndrome.  Then, the examiner is requested to opine as to whether any such disability, at least as likely as not (50 percent probability or greater), had its onset during service or within the first post-service year; and/or whether any such disability is at least as likely as not related to in-service chemical/fuel exposure.  The examiner is also requested to opine as to whether peripheral neuropathy at least as likely as not (50 percent probability or greater), had its onset during service or within the first post-service year; and/or whether any such disability is at least as likely as not related to in-service chemical/fuel exposure.   

Importantly, the examiner's opinion should consider the Veteran's STRs which show complaints of numbness.  Additionally, the examiner should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date prior to April 21, 2000, for the grant of service connection for obstructive lung disorder in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

6.  After conducting any further development deemed necessary, and ensuring that all examinations are complete, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


